Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 25,
2019.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-17-00829-CV


                         HAROLD HARPER, Appellant

                                         V.

       SHIELDING DESIGN INTERNATIONAL USA, LLC, Appellee

                     On Appeal from the 281st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-70833


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed September 18, 2017. On April 8,
2019, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel Consists of Chief Justice Frost and Justices Jewell and Bourliot.